Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 12/18/2018.
Preliminary amendment filed on 12/18/2018 has been entered. 
Claims 1-4 are pending.
Priority
The priority date considered for this application is 7/1/2016.

Claim Objections
Claim 1-4 are objected to because of the following informalities:  Claims 1-4 are presented starting with “[Claim 1]”, “[Claim 2]”,  “[Claim 3]”, and  “[Claim 4]”, content within “[]” are conventionally considered deleted and as a result of such interpretation, no claims are numbered.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation of “a top event selection unit that creates a list of influence on an output relating to a function block of an output unit of the architecture from a fault mode table to be selected by a designer as a top event”.  Upon reviewing the Specification, page 11, where it discloses “ The top event selection unit 1031 selects an output IF that causes dangerous behavior of the control system and a function block that outputs this output IF from the architecture and notifies the fault mode extraction unit.” It does not appear to disclose a top event selection that creates a list of influence on an output”.  It may be just something lost in translation.  Please explain how the disclosure maps to the claimed limitation to overcome this rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii, (US 2015/0067400 Al)

Per claim 1,  
Ishii discloses
an architecture storage unit in which an architecture of software is stored, ([0066], see functional block diagram storage unit)
 wherein the stored architecture is updated when there is an architecture update, ([0057], see design change due to trial and error in design) and the updated architecture is output. ([0067], see generate information of functional block diagram as output of architecture information.)


Per claim 2, the rejection of claim 1 is incorporated;  
Ishii discloses
wherein the updated architecture that has been output is input to a safety analysis unit that analyzes an architecture fault. ([0058], a fault tree may be automatically generated from a functional block diagram, where fault tree analysis is considered a safety analysis.)Per claim 3, the rejection of claim 2 is incorporated;  
Ishii discloses
 further comprising an updatability determination unit that determines whether or not control software is updatable in accordance with an analysis result of the architecture safety analysis unit. ([0055], see fault tree analysis for determining “undesired event” corresponding to determining not updatable.) 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199